Exhibit 12(f) Entergy Texas, Inc. and Subsidiaries Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends 2005 2006 2007 2008 2009 Fixed charges, as defined: Total Interest charges $59,882 $70,479 $85,250 $80,197 $106,163 Interest applicable to rentals 2,299 2,356 3,572 2,760 3,069 Total fixed charges, as defined 62,181 72,835 88,822 82,957 109,232 Earnings as defined: Net Income $48,916 $54,137 $58,921 $57,895 $66,474 Add: Income Taxes 17,192 27,325 36,249 28,118 34,282 Fixed charges as above 62,181 72,835 88,822 82,957 109,232 Total earnings, as defined $128,289 $154,297 $183,992 $168,970 $209,988 Ratio of earnings to fixed charges, as defined 2.06 2.12 2.07 2.04 1.92
